Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
 
Applicants Amendment
	Applicant’s amendment filed 10/7/2021 has been received and entered.  Claims 1, 16 and 17 have been amended, claims 13, 15 have been cancelled, and claims 18 and 19 have been added.
Claims 1-12, 14, 16-19 are pending.

Election/Restriction
Applicant’s election of species was noted, however upon reconsideration the species election was withdrawn.  Claim 15 which has been cancelled was directed to an invention that is independent or distinct from the invention originally claimed.
Newly added claims 18 and 19 are directed to products (versus the method), however provide the examined method steps to be implemented on a system or stored on non-transitory computer readable storage medium, and appear consistent with the elected invention.   There does not appear to be an undue burden to examine the products and method together.
Claims 1-12, 14, 16-19 filed are currently under examination.

Priority
	This application filed 5/19/2018, claims benefit to US Provisional applications 62/508947 filed 5/19/2017 and 62/582866 filed 11/7/2017; and is related by the US provisional applications to PCT/US18/33499 filed 5/18/2018.
No comment has been made regarding the summary of priority claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, 16-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the limitation of ‘at least 100 cells’ is withdrawn.
The amendment to the claim as deleted ‘at least’ has addressed the basis of the rejection.

Claims 1-12, 14, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Specifically, the limitation of ‘1000 mRNA counts’ appears to be a new range and specific pattern number not specifically contemplated in the present disclosure.  It is noted that the claim has also been amended from ‘species’ to ‘counts’, however the specification does not appear to support that these are equivalent.  Variation of the term ‘count’ appears seven times, and is not specifically defined but is best illustrated in [00196] describing quantification of reads (“The discrete attribute value dataset represents a whole transcriptome shotgun sequencing experiment that quantifies gene expression from a single cell in counts of transcript reads mapped to the genes.”) whereas the values of at least 1000 appears to describe the number of different species (not counts) of mRNA that are analyzed, and not necessarily the number of counts represented by mRNA.  Further, the specification does not appear to provide a nexus between using 1000 counts and the ability to determine a clonotype, rather it appears to be the number of discrete attributes that is used.
More clearly setting forth specific limitations with values or ranges supported by the specification for the particular limitations would address the basis of the rejection.  Dependent claims are included in the basis of the rejection because they fail to address the basis of the rejection and limit the range of data that is supported in the specification.  Newly added claims 18 and 19 while more narrow to T-Cell and B-cell receptors recites the same limitation and raises the same issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14, 16-17 stand and newly added claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim analysis
Claim 1 has been amended and is still generally directed to a method of screening clonotype sequences associated with a single cell using a barcode.  More specifically, the claims as amended to analyze 100 or more cells which provides 100 or more discrete attribute value entries, and represents 1000 mRNA counts for each of the cells analyzed, which is used to cluster any patterns if they exist for the determination or correlation to a clonotype.  As noted previously, the claims include a ‘computer system’ and ‘one or more processors and memory’ are directed to a computer implemented method where the instructions stored on the memory provide for where a one or more contig sequences from a cell that was labelled with a barcode, and analyzing the contigs representing the cells expression pattern based on clustering.  As amended, the claims have added that the sequences analyzed should represent B-cell and T-cell receptor that may be present in the cell, and that each cell that is analyzed provides a specific barcode associated with the sequence data for each cell.  In view of the specification, the barcode is used to identify the cell source and corresponding receptor contig sequences if present.  The sequence information is used to provide an ‘attribute value’ which is used to in the final step of determining a clonotype that may be present in the cells analyzed.
It is noted that dependent claim 11 recites the use of a ‘JSON table of contents’ as a limitation.  JSON is not defined in the specification, but a search of the relevant art would indicate that it stands for ‘JavaScript Object Notation’ which is an open standard file format that uses human-readable text to store and transmit data objects consisting of attribute–value pairs and array data types (or any other serializable value) (see Wikipedia for example).  A search of the term in the specification provides literal support eight times, but does not provide a specific format or requirement to the table format or specific details to use in creating a file format for the various data elements.  For example, [0099]-[0103] provides:
“[0099] In some embodiments clonotype dataset 122 is organized as a series of data blocks with a master JSON table of contents at the beginning of the file and a JSON table of contents describing the addresses and structure of each block at the end of the file. In some embodiments there are a plurality of blocks in the clonotype dataset 122. 
[00100] In some embodiments, one such block constitutes a database (e.g., a sqlite3 database) containing one table each for clonotypes, lymphocyte (e.g. T-cells, B-cells) receptor chain reference sequences, lymphocyte (e.g. T-cells, B-cells) receptor chain consensus sequences 126, contigs 128, and a secondary table mapping cell barcodes 130 to clonotypes 124. This database is queried to create the clonotype list, sorted by frequency, and again queried to populate the chain visualization with data when clicking on the chain in the user interface disclosed herein. Each row in the reference, consensus and contig tables also include file offsets and lengths that encode the location of more detailed and hierarchical information about that entity within a set of JSON files, stored within other blocks in the plurality of block. Finally, alignment and sequence information for each reference and consensus are stored in the database for future debugging and troubleshooting. 
[00101] In some embodiments, one or more blocks contain a reference annotation JSON file, which is a complete set of information about each reference per lymphocyte (e.g. T-cell, B- cell) receptor chain. This block is equivalent to VDJ chain reference sequence table 140. Accordingly, in some embodiments, VDJ chain reference sequence table 140 is a component of the clonotype dataset 122. 
DB2/ 33308250.121[00102] In some embodiments, one or more blocks contain a consensus annotation, e.g., as JSON file, which is a complete set of information about each consensus sequence 126 per lymphocyte (e.g. T-cell, B-cell) receptor chain. 
[00103] In some embodiments, one or more blocks contains a contig annotation, e.g. as a JSON file, which is a complete set of information about each contig 128. A contig 128 is the assembled sequence of a transcript that encodes a chain (e.g. T-cell a chain, T-cell P chain, B- cell heavy chain, B-cell light chain) of a lymphocyte receptor (e.g., T-cell receptor, B-cell immunoglobulin). Thus, in the example case of a single T-cell it is expected that there would be at least one contig 128 for the a chain and at least one contig 128 for the R chain.”

Given the breadth for simply using a JSON table, the claims still have been interpreted both as encompassing the use of human readable text in a table form, as well as the implied use for computer transmission of data. 
Newly added claim 19 provides that the method instructions are stored on a computer readable medium, and claim 18 provides for a system which implements the analysis steps provided in the method of claim 1.
For step 1 of the 101 analysis, the claims as amended are found to be directed to a statutory category of a process and product, in light of the recitation and implementation with servers/on a computer, and is directed to a method implemented on a system with the instructions stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence contig data for patterns of clustering of sequences.   The step of aligning and comparing sequence to arrive at the identification of clustered expression patterns are instructional steps.  Now as amended, the region of interest have been narrowed from any sequence to B-cell and T-cell receptor sequences, making the comparison potentially much smaller.  The amended amount of cells, 100, 500 or 1000, required is noted, however there is no requirement of the number of cells that have receptor sequences, but even if each cell did contain receptor sequences it would represent relatively few specific sequences that would have to be aligned.  In view of the guidance of the specification, the claims require computing similarity scores determine expression patterns of the sequences that are inputted.  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In review of the specification, it is noted that there is no necessary complexity or amount of data that must be compared and it appears that the analysis can be performed on paper or in one’s mind.  For example figure 5 supports that specific targeted sequences can be used in assessing the ‘clonotype’ in the data, and comparison of only a few clonotypes are contemplated.  While the number of cells is provided as a limitation, claims 5-6 provide that 25 and 100 possible clonotypes are assessed which suggests that the independent claims encompasses less than 25 clonotypes or even zero since the specific cell or source is not required of the claims. Again, there is no indication of size or complexity of the sequence be analyzed or clustered in preforming the method steps.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element that follows the judicial exception, only the step of determining which appears instructional.  This judicial exception requires steps recited at high level of generality and if assessed for the use of a computer (the use of computer JSON file format) the data and processing appear only stored on a non-transitory medium or implemented by a general purpose computer, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims do not recite additional elements and are found to be the steps of ‘obtaining’ sequence data which can be a information and not a physical step.  As such, the claims do not provide for any additional element to consider under step 2B.  To the extent that ‘obtaining’ a dataset would require single cell sequencing, The claims nor the specification require any specific methods or technology to obtain the sequence data, and the specification teaches that known methods such as the use of GEM, referencing the teachings of Zheng et al (2016) and Mostovoy et al (2016) for the necessary details to practice possible physical methods.  Further, the teachings of Schmidt et al., Ross et al. and Usoskin et al. (all of record) provide evidence that information about single cells was previously obtained and analyzed in the context of tumor evolution.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a probe that starts at a deletion or insertion) to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
Response to Applicants arguments
Applicants summarize the 101 guidance, provide a summary of the rejection of record, and note the amendments and support summarize the requirements of the claims.  It is argued that under Prong 2A that the claims are not directed to a judicial exception and argue that the claims require obtaining a clonotype dataset, and argue that the elements of the dataset recited go beyond an abstract idea, and is integrated into a practical application. Applicants argue that the claim can not be practically practiced in one’s mind as amended based on the possible number of computations that would have to be performed noting the guidance of the specification in [00204].  Applicant’s arguments have been fully considered, but not found persuasive.
Initially it is noted that te claims have been reviewed as they can be implemented on a computer and found that in view of the guidance of the specification do not appear to provide a specialized system or that the steps as claimed are integrated into the functioning of the system.  The comparison to the examples with respect to clustering and the number of possible computations or comparisons is acknowledged, however this does not appear to mirror the fact pattern of these examples where the judicial exception is clearly tied to the function of the system or how the computer operates.  Applicants arguments appears to rest on the premise that the number of computations necessary is sufficient to make the claims patent eligible, however there does not appear to be any argument nor evidence that the comparison of patterns itself is complicated or beyond the ability of a person to observe.  It is noted that claims provide broad generic instructions to ‘cluster’ based on patterns, however there is no specific definition nor requirement on how this is performed that evidences that it is beyond the ability of observation and use of one’s mind to perform.  The requirements of the amended claims are directed to analyzing read data representing T cell and B cell receptors, and providing an assessment of the analysis for clonotype has been acknowledged in the analysis above and still appear to be consistent with the fact pattern of Electric Power, with a series of steps for obtaining sequence data and instructional analysis steps potentially implemented by a computer/system. 
 In view of the guidance of the specification, the examples, guidance and more specifically details in steps to analyze recombination in antibody production is noted, however this is not a technical field as recognized in the fact patterns of court decisions, rather it is a possible application for the analysis steps of the method to be applied.  Further, the steps of analysis, such as clustering are set forth a high level of generality without any indication for how attributes are derived or how subsets are to be determined or how they represent a clonotype as set forth in the claims.  Finally, unlike in Vanda, there is no practical application or additional element that follows the analysis to consider.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
The closest prior art of record for assessing clonotypes is Schmidt et al., Ross et al. and Usoskin et al. (all of record). Schmidt et al. provide analysis of heterogeneity using single cell sequencing to monitor the clonotype associated with drug resistance.  Ross et al. provide further teachings for assessing and inferring clonotype changes in studying the evolution during tumor progression using sequence data from single cells.  For other cell types and application of single cell sequencing and sequence data analysis, Usoskin et al. discloses a method of determining sensory neuron types by clustering of principal component analysis values obtained from single-cell RNA sequencing (entire document). More broadly, it is taught and demonstrates a strategy for unbiased cell type discovery and classification that should be applicable to other tissues and even organisms.  However, each of the references are silent to the particular methods of storing the dataset of the transcriptome values for each single cells as required by the instant claims.  It is noted that claims are free from the prior art as the prior art does not teach nor fairly suggest using attribute values to arrive at a cluster for screening a cell population as set forth in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631